Citation Nr: 1427503	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-PTSD acquired psychiatric disorders.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied claims of service connection for PTSD and depression.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2010, and a copy of the hearing transcript is of record.

The Board previously remanded the case in November 2010, August 2011, and August 2012.  

In August 2012, the Board issued a decision denying service connection for PTSD.  The Board also did not find clear and unmistakable evidence of a preexisting mental health disability, and thus the presumption of soundness upon entrance into service has not been rebutted.  38 U.S.C.A. 1111 (West 2002); 38 C.F.R. 3.304(b); see Wagner v. Principi (370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  Therefore, the remaining issue on appeal is whether the Veteran's acquired psychiatric disorder was incurred in service.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This claim is remanded to the AOJ for additional development.  


REMAND

The Veteran contends that his acquired psychiatric disorder resulted from or was aggravated by his active service.  As noted above, the Board previously made a finding that the presumption of soundness was not rebutted in this case.  
However, in an October 2012 addendum opinion, the examiner opined that the Veteran's report of symptoms of anxiety disorder NOS during and since the military do not appear to have been permanently exacerbated beyond their normal course given the symptoms that were present prior to the military.  

As such, another opinion is necessary, and the examiner is to presume that the Veteran had no psychiatric disorder prior to service.

This matter is remanded to the AOJ for the following:

1.The AMC must request an opinion from the same VA examiner who provided the October 2012 addendum, (or if unavailable, to another appropriate VA reviewer).  In an addendum the examiner should state whether the diagnosed anxiety disorder NOS and depressive disorder NOS is at least as likely as not related to the Veteran's service; for the purpose of this opinion, the examiner should assume that the Veteran did not have a psychiatric disorder prior to entering service.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  
-
2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative After they have had an adequate opportunity to respond this issue should be returned to the Board for further appellate review.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






